DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 12/22/2021 are considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference number 11 referring to the centerline does not appear in Figure 1 (see pg-pub [0120]).
Reference character “C” referring to the transverse width does not appear in Figure 1 (see pg-pub [0120]).
Reference number “80” referring to paper does not appear in Figure 7 (see pg-pub [0134]).
Reference number “100” as discussed in pg-pub [0138] with respect to Figure 10 does not appear in the figure.
Reference number “163” referring to adhesive free zones does not appear in Figure 13 (see pg-pub [0143]). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “C” has been used to designate both transverse width in Figure 1 (see pg-pub [0120], center line in Figure 2 (see pg-pub [0122]) and distance in Figure 7 (see pg-pub [0134]).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number “135” shown in Figure 13 is not in the specification (see pg-pub [0143]). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87-112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 87 and 100, the limitation in lines 6-7 reciting “at least one layer of material between the adhesive and the second side of the paper substrate, which material aids in cleaning printer components when the labels are being printed” is indefinite. The phrase “which material…” renders the claim indefinite as it is not clear what is meant by “which material”. 
It appears that there is a typo and the line should read “which 
Regarding claim 98, the phrase “wherein that adhesive….” is indefinite because it is not clear what is meant by “that adhesive”. The claim refers back to claim 87, wherein an adhesive layer is recited as having “a plurality of substantially discrete adhesive areas containing a first adhesive” and “a plurality of discrete adhesive areas containing a second adhesive”. It is not clear whether the recitation of “that adhesive” is referring back to the adhesive layer, the plurality of substantially discrete adhesive areas containing a first adhesive or the plurality of discrete adhesive areas containing a second adhesive.
Regarding claim 111, the phrase “wherein that adhesive….” is indefinite because it is not clear what is meant by “that adhesive”. The claim refers back to claim 100, wherein an adhesive layer is recited as having “a plurality of first discrete adhesive areas having a first number of adhesive layers” and “a plurality of second discrete adhesive areas having a second number of adhesive layers”. It is not clear whether the recitation of “that adhesive” is referring back to the adhesive layer, the plurality of first discrete adhesive areas having a first number of adhesive layers and the plurality of second discrete adhesive areas having a second number of adhesive layers.
Claims 88-97, 99, 101-110 and 112 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency from claims 87 and 100. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 87, 88, 98 and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 10 respectively of U.S. Patent No. US 9,437,122. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to utilize adhesives with different dry weights based on the desired adhesive properties for the resultant paper.
Claims 100, 101, 111 and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 10 respectively of Patent No. US 9,437,122. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to utilize adhesives with different dry weights based on the desired adhesive properties for the resultant paper.

Claims 87 and 88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,265,987. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to utilize adhesives with different dry weights based on the desired adhesive properties for the resultant paper.
Claims 100 and 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,265,987. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to utilize adhesives with different dry weights based on the desired adhesive properties for the resultant paper.

Allowable Subject Matter
Claims 89-97, 102-110 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or render obvious the claimed invention. 
The closest piece of prior art is to Sato et al. (US 2011/0244201; cited on IDS) teaches a repositionable medium including a polymeric film base, a paper layer, a first repositionable adhesive positioned on the bottom surface of the base but not present in a low adhesion area ([0011-0020, 0023-0027, 0080-0081]). The medium further comprises a second repositionable adhesive at a lower coat weight and positioned within the low adhesion area ([0011-0020, 0023-0027, 0080-0081]).  The refence does not teach the combination of features required by claims 87 and 100, specifically, a paper substrate having a release layer on one side and at least one layer of material on the opposing side, the material aids in cleaning the printer components during printing and an adhesive layer comprising a plurality of substantially discrete adhesive areas of a first adhesive and a plurality of discrete adhesive areas containing a second adhesive different from the first adhesive. 
Fulwiler (US 2010/0015374; cited on IDS) teaches a paper label comprising a first and second side, wherein the second side comprises a continuous deposit of heat-activated continuous adhesive an annular zones and a heat-activated discontinuous adhesive deposited in the form of annular beads (Figure 8, [0031]). 
The refence does not teach the combination of features required by claims 87 and 100, specifically, a paper substrate having a release layer on one side and at least one layer of material on the opposing side, the material aids in cleaning the printer components during printing and an adhesive layer comprising a plurality of substantially discrete adhesive areas of a first adhesive and a plurality of discrete adhesive areas containing a second adhesive different from the first adhesive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785